OPINION
PER CURIAM.
Alfred Washington, Jr., appeals from the district court’s order imposing a twenty-four month imprisonment term upon his conviction for possession of a firearm while subject to a domestic restraining order, 18 U.S.C.A. §§ 922(g)(8), 924(a)(2) (West 1994 & Supp.2001). Washington’s counsel filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), challenging the length of Washington’s sentence, but stating that there are no meritorious issues for appeal. Washington filed a pro se supplemental brief challenging the length of his sentence and contending that counsel’s representation was inadequate.
The district court fully complied with Fed.R.Crim.P. 11 in accepting Washington’s guilty plea, and nothing in the record calls into question the voluntariness of the plea. In addition, Washington’s sentence was within the applicable guidelines range, so it is not reviewable. U.S. Sentencing Guidelines Manual § 2K2.1 (2000); United States v. Porter, 909 F.2d 789, 794-95 (4th Cir.1990). Finally, because the record does not conclusively establish that counsel was ineffective, this claim is not properly raised on direct appeal. United States v. DeFusco, 949 F.2d 114, 120 (4th Cir.1991). Our review of the record and appellate briefs in accordance with Anders reveals no other potentially meritorious issues. Accordingly, we affirm Washington’s convictions and sentence.
We deny counsel’s motion to withdraw and require that counsel inform Washington, in writing, of his right to petition the Supreme Court of the United States for further review. If Washington requests that a petition be filed, but counsel believes that such a petition would be frivolous, then counsel may move in this court for leave to withdraw from representation. Counsel’s motion must state that a copy thereof was served on Washington.
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.